t c memo united_states tax_court david lee smith and mary julia hook petitioners v commissioner of internal revenue respondent docket nos filed date david lee smith and mary julia hook pro sese joan e steele for respondent memorandum opinion gerber judge respondent on date moved to dismiss these consolidated case sec_1 for petitioners’ failure to properly prosecute and to enter income_tax deficiencies and penalties some in reduced amounts by default against these cases were consolidated for purposes of trial briefing and opinion petitioners with respect to their through tax years the trial in these cases had been scheduled for the court’s denver colorado trial session commencing date these cases had been set for a time and date certain of date on the morning of date these cases were called and petitioners failed to appear respondent moved to dismiss both cases for petitioners’ lack of prosecution we shall grant respondent’s motion to dismiss for lack of prosecution and decisions will be entered by default given the serious consequences of this action we find it appropriate to explain the events in these cases in the notices of deficiency for docket nos and dated date and date respectively respondent determined the following income_tax deficiencies and additions to tax for petitioners docket additions to tax number year deficiency sec_6651 sec_6662 dollar_figure big_number big_number big_number big_number none dollar_figure big_number big_number big_number dollar_figure big_number big_number big_number big_number with respect to docket no the date setting was a continuation of a trial that had commenced during spring resumed in summer and had been delayed to enable the parties to incorporate and consolidate docket no which involves subsequent tax years for the same petitioners the following is a chronological summary of the history of these cases on date petitioners filed a petition in docket no case i alleging that respondent erred in determining deficiencies in income_tax and penalties for and by an date notice of trial case i was set for trial on date in denver colorado on date petitioners moved for a continuance on the grounds that petitioner hook had learned during date that petitioner smith to whom petitioner hook was married was having an extramarital affair and as a result they were living separately and not communicating petitioner hook also stated in the continuance motion that she recognized that continuances of trial dates are not routinely granted and that additional time would permit petitioners to prepare this case and be in a position to present it to the court respondent objected to a continuance explaining that petitioners during the pretrial period including the time prior to petitioner hook’s date revelation had been uncooperative and avoided any meetings with the appeals officer or respondent’s counsel as required by the court’s standing_pretrial_order and the court’s rules respondent outlined a series of communications between petitioners and respondent wherein pretrial meetings were scheduled and in each instance re- scheduled or canceled by petitioners petitioners’ continuance motion was set for hearing at the date trial session at which time respondent moved for a dismissal due to petitioners’ lack of prosecution at the hearing petitioner hook advised the court that although she remained at the location described in the petition petitioner smith had moved to another state and probably did not receive service of the court’s orders or respondent’s motion to dismiss petitioner smith’s address was provided to the court and all subsequent service of papers was made to petitioners hook and smith at their separate addresses petitioners were permitted to file a written response to respondent’s dismissal motion the court by an order dated date denied respondent’s motion to dismiss and granted petitioners’ continuance motion by a date notice setting case for trial along with an attached standing_pretrial_order petitioners were notified that case i had been set for trial at the court’s denver colorado trial session scheduled for date all section references are to the internal_revenue_code in effect for the years at issue and all rule references are to the tax_court rules_of_practice and procedure unless otherwise indicated six days before the scheduled date trial session the court received from petitioners a document entitled motion requesting immediate information about trial setting and if necessary motion requesting new trial setting said document was filed at the date trial session as petitioners’ motion to continue at the trial session respondent filed a second motion to dismiss for lack of prosecution alleging that since the continuance from the date trial session petitioners once more failed to meet or meaningfully communicate with respondent as required by the court’s orders and rules respondent’s counsel established that petitioners had been notified by mail on date of the need for a meeting prior to the date trial session and a date conference date was set on the night of date petitioner hook left a message on respondent’s counsel’s telephone answering machine canceling the conference during date respondent’s counsel served discovery on petitioners but they did not respond to the discovery requests by a date letter to petitioners respondent’s counsel again invited petitioners to confer on date regarding the date trial session in an date letter petitioner hook advised respondent’s counsel that she was not aware that case i had been scheduled for trial on date at the date trial session the court asked petitioner hook if she was aware that her case had been scheduled for trial and she responded that when she heard about the trial setting about months before she had written to the court to inquire about the trial session and because she did not receive a response back from the court she ignored respondent’s counsel’s january and march notifications of the impending april trial date the court’s files maintained for case i do not reveal any such letter from petitioner in addition the court’s records reveal that all court notifications orders etc had been sent to petitioners hook and smith at their separate addresses by certified mail and that the notices of trial and orders sent by the court to petitioners were not returned as undeliverable under the circumstances the court found petitioner hook’s explanations to be disingenuous accordingly petitioners’ explanation or excuses were not accepted and case i was set for trial on date pincite a m the court admonished petitioners that failure to appear would result in a dismissal or default of their case on date petitioners hook and smith appeared and attempted as a preliminary matter to offer four boxes of records each containing hundreds or perhaps thousands of documents on the ground that respondent had refused to stipulate after petitioner had proffered them on date only day before the trial date respondent’s counsel explained that she refused to blindly stipulate four boxes of materials without some explanation or understanding of the individual documents and their relevance and or relation to the controverted expense or income items the adjustments for petitioners’ and tax years involved underreported gross_receipts and disallowed expenses and depreciation on schedules c profit or loss from business income from a distribution from a retirement account for increase and decrease of reported rental income disallowance of miscellaneous_itemized_deductions self-employment_tax and additions to tax under sec_6651 and sec_6662 the adjustments involved numerous individual items during the date hearing the court inquired of petitioners as to the organization of the contents of the four boxes petitioner smith in response explained that the documents were not necessarily in chronological order and that individual folders did not necessarily relate to any particular adjustment in the notice_of_deficiency the court inspected one of the numerous documents a folder and found that it contained a large volume of loose papers and miscellaneous documents it was apparent to the court that the boxes could not be received in evidence in the state that they were being offered by petitioners the court required the parties to organize the records in a manner that would provide for an orderly and meaningful trial including any decisions about whether such documents were relevant and or otherwise admissible into evidence the trial was recessed for hours and the parties were required to go through the individual documents and to organize them in some reasonable manner the trial was reconvened after hours and it appeared to the court that the parties had made a limited amount of progress in organizing the documents so the parties were required to continue their organization of the documents and the stipulation process until date pincite a m approximately days later when the trial would resume on date upon the resumption of trial one of the first matters brought to the court’s attention was respondent’s motion to dismiss for failure to properly prosecute which had been held in abeyance from the april and date hearings in a date supplement to his earlier motion to dismiss respondent after reiterating the history up through date stated that meetings with petitioners concerning the organization and stipulation of the contents of the four boxes of records had not progressed beyond the limited progress that had been made at the date court-supervised session with the limited exception of one adjustment involving the amounts claimed for state_income_tax for and accordingly the court spent most of date supervising the stipulation process and receiving documents into evidence this waste of the court’s time was precipitated by petitioners’ failure to comply with the court’s rules and orders that they meet with respondent and propose evidence for stipulation even though respondent had offered to meet with petitioners on several occasions on date after the examination of the first witness had begun by petitioners it became apparent to the court that a further exchange of documents and information was required by the parties before the witnesses could be properly examined the court for the third time recessed case i for approximately days until date in addition the court provided the parties with guidance as to the material that must be exchanged between the parties and as to the proper organization of those materials on date the trial of case i resumed and after some preliminary matters a witness was recalled to the stand at that point respondent moved for a continuance on the ground that a second case involving similar issues for petitioners’ next taxable years would soon be docketed and it would conserve the parties’ and court’s time to try both cases together petitioners joined in the motion to continue on the grounds that it would provide time for the parties to further refine documentary_evidence a continuance was granted and the court provided the parties with additional guidance regarding trial preparation including an admonition to spend the time in recess to prepare the two cases for trial including organizing documents and interviewing witnesses in a status report filed on date respondent advised that petitioners’ and tax years were now in issue case ii and that petitioners had been requested in writing as early as date to begin the trial preparation process the adjustments to petitioners’ and tax years are substantially the same as those for petitioners’ and tax years as of the date of respondent’s report petitioners had not contacted respondent regarding case i or case ii on date the court’s notice setting cases for trial on date along with a standing_pretrial_order was issued to the parties ordering among other matters the partie sec_4 the examination of petitioners’ and tax years began during date and the examination of petitioners’ and tax years began during date to fully cooperate in the stipulation of facts in accord with the court’s rules and to comply with the requirements of the court’s rules and orders for trial shortly thereafter respondent moved to consolidate case i and case ii and the court ordered petitioners to respond or object by date petitioner in a motion filed date moved for additional time to respond and in a response dated date petitioners contended that the cases should not be consolidated because they would not be able to prepare for trial by date the consolidation motion was granted and case i and case ii were not continued from the date trial session on date respondent moved that the trial of the consolidated cases be set to begin on a date certain of date the second week of the scheduled calendar in denver colorado in part to accommodate nine government employees whose testimony had been subpoenaed by petitioners in their date response to respondent’s motion petitioners requested that the case be scheduled for a date certain on or after date as a reason for the extended time petitioner hook explained that other matters connected with her law practice had been or were being scheduled during may and through september of the trial of both cases was set by an order dated date for a time and date certain of a m date on date petitioners attempted to file a motion entitled petitioners’ emergency motion to strike trial date and reset trial in washington d c even though petitioners knew that the court was sitting in denver colorado for a 2-week period beginning date in that motion it was alleged that each petitioner had been debilitated for approximately weeks and that they were suffering from different illnesses in their untimely motion petitioners advised that they would not appear on date at the scheduled trial the trial judge was not made aware of petitioners’ emergency motion until immediately before the scheduled date trial setting on the morning of date petitioners’ cases were called but petitioners did not appear or send anyone in their stead even though petitioners failed to appear witnesses who were current and former employees of respondent appeared pursuant to subpoenas issued by petitioners petitioners failed to advise the witnesses not to appear even though petitioners knew they did not intend to appear themselves petitioners did not comply with the court’s order or rules and procedures as fully outlined in respondent’s motion to dismiss for failure to properly prosecute filed on the morning of date the court took respondent’s motion under advisement and by order permitted petitioners until date within which to show cause why respondent’s motion should not be granted and a decision be entered against petitioners in a response to an order to show cause filed date petitioners in essence presented the following reasons why respondent’s motion should not be granted a insufficient time to prepare for trial b petitioners are lawyers and are not paid to work on their own cases c each petitioner became ill with a different illness and in addition both had laryngitis and were therefore unable to speak or appear in court d when respondent moved for a continuance the court was disposed to grant it discussion rule of this court’s rules_of_practice and procedure provides that the court may at any time dismiss a case and enter a decision against a petitioner as described above petitioners have on several occasions not been prepared for trial although they have been given several opportunities and almost years to do so in addition petitioners have ignored this court’s orders and rules and protracted these proceedings for the reasons stated in respondent’s motion to dismiss for failure to properly prosecute and the record and transcripts in these cases as described in the historical summary set forth above respondent’s motion will be granted and decisions entered for respondent the sanction of dismissal is the most severe sanction that a court may apply and its use must be tempered by a careful exercise of judicial discretion 372_f2d_130 5th cir 67_tc_931 affd 565_f2d_954 5th cir petitioners both of whom are experienced practicing lawyers ignored this court’s orders and process further they have failed to comply with pretrial orders and court rules requiring the preparation of their cases including the requirement to meet and or work with counsel for respondent to exchange documents and information stipulate facts and otherwise to prepare for trial since date petitioners were provided with additional time to remedy their failure to comply in each of the numerous instances that petitioners’ cases were called for trial or trial was resumed they failed to correct or to remedy their prior failures and little or no progress had been made from the time before even though the court took great pains to detail what wa sec_5 respondent in his motion for dismissal under consideration seeks the entry of decisions for deficiencies that in some instances are reduced in amount from the amounts determined in the notices of deficiency expected petitioners have been admonished that their failure to prepare for trial and or comply with this court’s orders rules and procedures would result in a default in each instance where petitioners have attempted to provide explanations of their failure to properly proceed and or prosecute their cases their explanations were found to be disingenuous and without foundation for example petitioner hook stated that she did not believe that her case was set for trial even though so advised by respondent on two different occasions petitioner hook a lawyer suggested that it was sufficient that she sent a letter to the court asking whether her case was set for trial no such letter has been located moreover none of the court’s notices of trial orders pretrial orders and related matters that were served on and mailed to petitioners has been returned for failure of delivery petitioners who are practicing lawyers could have easily determined the status of their cases on date petitioners’ consolidated cases were scheduled for trial at the denver colorado trial session that commenced on date petitioners were well aware of that date and yet they did not meet with respondent’s counsel to prepare their cases for trial petitioners did not advise respondent or the court that they did not intend to appear until the eve of trial curiously both petitioners claimed to have different debilitating illnesses which they alleged made them unable to appear for the longstanding trial date we must note that petitioners alleged that the onset of their physical conditions began more than weeks prior to the trial session it is also quite curious and hugely coincidental that both petitioners contracted laryngitis in addition to their debilitating illness so that they were conveniently unable to orally communicate with the court although petitioner hook has filed some responses to the court’s orders and or respondent’s inquiries of petitioners petitioner smith has not responded to any orders notices or inquiries there must come a time when even at some risk of error a court is justified in accepting as conclusive a series of apparent subterfuges freedson v commissioner f 2d pincite respondent’s counsel pointed out that petitioner smith has been sanctioned by other courts in particular the court_of_appeals for the tenth circuit stated that mr smith has a long history with this court marred by repetitive frivolous filings and general abuse of the judicial process this well-documented course of misconduct began during his tenure as a practicing attorney prompting the imposition of numerous monetary sanctions his suspension from tenth circuit practice and ultimately his disbarment by this court 150_f3d_1227 10th cir the court_of_appeals also noted that mr smith had been disbarred by the u s supreme court see 516_us_984 quoting 188_f2d_957 2d cir affg a memorandum opinion of this court petitioners have had numerous opportunities to present the merits of their cases at this juncture after three false starts and a total of five separate opportunities to present the merits of their claims petitioners have not meaningfully done so the taxable years in question are through and these cases have been pending and or docketed for a sufficient amount of time for petitioners to have prepared for and presented the merits of their cases although petitioners alleged that the period for assessment of any deficiency expired respondent has shown that at the time the notices of deficiency were mailed the period for assessment remained open due to extensions of the assessment_period agreed to by the parties in particular respondent provided the court with copies of petitioners’ income_tax returns which reflect the filing dates and copies of agreements extending the periods for assessment to a time beyond the date the notice_of_deficiency was issued respondent has also shown that he does not bear the burden_of_proof burden of going forward with evidence or burden of production on any other matter in issue in that regard the examination of petitioners’ and tax years began date and the examination of petitioners’ and tax years began date sec_7491 applies to cases in which the examination commenced after date accordingly that section does not apply to the taxable years before the court in their response to respondent’s motion to dismiss and this court’s order to show cause petitioners offer little to refute respondent’s allegations respondent’s frustration with petitioners is longstanding and several motions for dismissal have been filed the first of which was during date petitioners subpoenaed at least witnesses all of whom appeared on the specific trial date of date these same witnesses also had been required to appear on two different occasions during summer petitioners did nothing to notify the witnesses not to appear at some point during this extended process petitioners must accord these proceedings some priority over their other affairs or risk dismissal 367_f2d_917 9th cir accordingly respondent’s motion to dismiss for failure to properly prosecute in docket nos and will be granted and decisions entered for respondent
